Citation Nr: 1512207	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-18 231	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the VA RO in St. Petersburg, Florida, from which the appeal was certified.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  The United States Court of Appeals for Veterans Claims recently held that tinnitus was an organic disease of the nervous system for VA purposes, and therefore, 38 C.F.R. § 3.303(b) is applicable in this case.  Fountain v. McDonald, 2013-0654, 2015 WL 510609 (Feb. 9, 2015).

The Veteran contends that he has tinnitus that had its onset during active duty.  Specifically, he asserts that he was assigned to operate a 155 Howitzer in service and was hurt after a muzzle blast on one certain occasion.  According to the Veteran, the ringing in his ears began instantaneously thereafter, and he has continued to experience ringing in his ears since active duty.  Although he did have some post-service noise exposure working as a firefighter and in a factory part-time, the Veteran asserts that his tinnitus was present prior to those occupations.  In addition, he contends that he used hearing protection in connection with his post-service noise exposure.

With respect to a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for purposes of service connection.

Concerning an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of tinnitus.  In addition, the medical opinions are negative with respect to a nexus between the Veteran's current tinnitus and any in-service noise exposure.  However, the Veteran's service personnel records show that he was assigned to the 1st Battalion 2nd Artillery during service, and as such, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service.  In addition, the Board notes the RO conceded exposure to acoustic trauma in the September 2011 rating decision.  Furthermore, the Veteran is competent to give evidence about what he has experienced.  As a result, the Board finds the Veteran's lay testimony with respect to experiencing symptoms of tinnitus during service is competent and credible for purposes of establishing an in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms since separation from active duty.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Therefore, the Board finds the Veteran's statements concerning symptoms of tinnitus during and since separation to be credible and competent evidence of continuity of symptomatology for purposes of service connection.  Walker, 708 F.3d at 1338; Fountain, 2013-0654, 2015 WL 510609 (Feb. 9, 2015).  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.  As such, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


